Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-17 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) received on 8/26/2019 and 3/5/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 56a and 56b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10 and 15 are objected to because of the following informalities:  
	Claim 10, Ln. 3 recites, “an pressure difference”, which is grammatically incorrect. The above needs to be corrected to read, “a pressure difference” to be grammatically correct.  
	Claim 15, Lns. 7-8 recite, “in communication with outside”, which is grammatically incorrect. The above needs to be corrected to read, “in communication with the outside” to be grammatically correct.
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pressure adjustment mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0059] of the Pre-Grant Publication of the instant Application, US 2020/0386779 A1 (Inaba et al., hereinafter “Inaba”) teaches the pressure adjustment mechanism being a fixed throttle. [0064] of Inaba teaches the pressure adjustment mechanism being a variable throttle. [0065] teaches the pressure adjustment mechanism being an electromagnetic valve. [0080] teaches the pressure adjustment mechanism being a hole in communication with the outside. For purposes of examination, the examiner will interpret the pressure adjustment mechanism to be a fixed throttle, a variable throttle, an electromagnetic valve, or a hole in communication with the outside, and equivalents thereof.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, Lns. 5-6 recite, “the controller adjusts the suction pressure of the suction nozzles by closing the electromagnetic valve from opening when the suction nozzles suction liquid”. However, it is unclear what the phrase, “closing the electromagnetic valve from opening” means. Is the valve closed or opened in this step? Further clarification is needed. For purposes of compact prosecution, the above phrase has been examined as meaning that the electromagnetic valve can be both opened and closed.
Claim 6 is unclear as it refers to only where the automatic analyzer is installed, and does not further limit any of the actual technical features of the device. Further, the claim attempts to define the subject matter in terms of comparing the installed automatic analyzer compared to an identical automatic analyzer installed at a lower altitude. This also does not limit any of the actual technical features of the device. Further clarification is needed. The Examiner suggests adding actual structural or functional limitations that further limit the device.
Claim 13 contains similar issues relating to only claiming where the automatic analyzer is installed, and not further limiting any of the actual technical features of the device, and is similarly rejected to claim 6.
Claim 6 is further unclear as it includes the term, “an automatic analyzer of the same type”. However, it is unclear what type means in this context. Does type mean that the automatic analyzer is the same model, does it perform the same range of tests, is it from the same manufacturer, or does it mean something else entirely? Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as any automatic analyzer that is from the same manufacture, is the same model, is capable of performing the same range of tests, or any combination of the above.
Claims 7 and 13 contain similar issues regarding the use of the term “automatic analyzer of the same type”, and are similarly rejected.
Claim 7 is unclear as the claim language “the number of vacuum pumps is larger than that of vacuum pumps of the automatic analyzer of the same type installed below the predetermined altitude” claims the automatic analyzer as compared to another theoretical automatic analyzer. This other theoretical automatic analyzer is not positively recited. Therefore, the claim limitation does not further limit any of the actual technical features of the device. Further clarification is needed. The Examiner suggests adding actual structural or functional limitations to the above claim language that further limit the device, such as the actual number of pumps present.
Claim 13 contains similar issues relating to comparing the automatic analyzer to another theoretical automatic analyzer without further limiting any of the actual technical features of the device, and is similarly rejected to claim 7.
Claim 8, Ln. 2 recites, “the plurality of vacuum pumps are vacuum pumps of the same specification”. However, it is unclear what the phrase, “same specification” means in this context. Do the vacuum pumps merely have to be of the same size, have the same operating range, be from the same manufacturer, be the same model of pump, or something else? Further clarification is needed here. For purposes of compact prosecution, the above limitation has been examined as meaning that the vacuum pumps are an identical model of pump, and/or have the same operating ranges.
Claim 12, Ln. 7 recites, “a plurality of vacuum pumps are connected in series”. However, it is unclear if this plurality of vacuum pumps includes the “a vacuum pump” previously recited in Claim 12, or if this plurality of vacuum pumps is separate from this previously recited “a vacuum pump”. For purposes of compact prosecution, “a vacuum pump” has been examined as “a first vacuum pump”, and “a plurality of vacuum pumps are connected in series” has been examined as “a plurality of vacuum pumps including the first vacuum pump are connected in series”.
Claim 15, Lns. 7-8 recite, “a hole that is provided in the vacuum tank or the vacuum bin and that is in communication with outside”. However, it is unclear what outside is in this context. What is the hole outside relative to? Is it outside relative to the automatic analyzer? Is it outside relative to a building? Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as a hole that is communication with any environment external to the automatic analyzer.
Claim 16 contains similar issues related to the use of the term outside, and is similarly rejected.
Claims 14 and 17 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakizaki (US Pub. No. 2009/0041628; already of record on the IDS received 3/5/2021).

Regarding claim 15, Kakizaki discloses an automatic analyzer ([0003]). The automatic analyzer comprises: 
	a vacuum pump ([0026], see Fig. 2 at vacuum pump 28). 
	A vacuum tank connected to the vacuum pump ([0026], see Fig. 2 at vacuum tank 27 connected to vacuum pump 28).
	A vacuum bin connected to the vacuum tank ([0026], see Fig. 2 at wastewater tank 24 connected to vacuum tank 27). 
	A unit that includes a plurality of suction nozzles configured to suction liquid from a plurality of reaction containers and that is connected to the vacuum bin ([0025], see Fig. 2 at nozzle transfer unit 21 having suction nozzles 21b, nozzle transfer unit being connected to wastewater tank 24).
	A hole that is provided in the vacuum tank or the vacuum bin and that is in communication with the outside ([0025], see Fig. 2 at drain valve 25a and drain pipe exiting from wastewater tank 24. There must therefore be a hole in the wastewater tank, which is in communication with an area outside of the automatic analyzer in order to drain successfully).
	Note: The instant Claims contain a large amount of functional language (ex: “configured to suction liquid…”, “configured to adjust suction pressure…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 16, Kakizaki discloses the automatic analyzer of claim 15. Kakizaki further discloses that the hole is used for guiding air from the outside to adjust the suction pressure of the suction nozzles (as the automatic analyzer of Kakizaki is identical to the claimed automatic analyzer, the hole of Kakizaki appears capable of guiding air from the outside to adjust the suction pressure of the suction nozzles).

Regarding claim 17, Kakizaki discloses the automatic analyzer according to claim 15. Kakizaki further discloses an open tube connected to the hole ([0025], see Fig. 2 at drain pipe 25 connected to wastewater tank 24. The drain pipe 25 is an open tube).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki in view of Wetzig (US Pub. No. 2012/0118048; already of record on the IDS received 8/26/2019).

Regarding claim 1, Kakizaki discloses an automatic analyzer ([0003]). The automatic analyzer comprises: 
	a vacuum pump ([0026], see Fig. 2 at vacuum pump 28). 
	A vacuum tank connected to the vacuum pump ([0026], see Fig. 2 at vacuum tank 27 connected to vacuum pump 28).
	A vacuum bin connected to the vacuum tank ([0026], see Fig. 2 at wastewater tank 24 connected to vacuum tank 27).
	A unit that includes a plurality of suction nozzles configured to suction liquid from a plurality of reaction containers and that is connected to the vacuum bin ([0025], see Fig. 2 at nozzle transfer unit 21 having suction nozzles 21b, nozzle transfer unit being connected to wastewater tank 24). 
	Kakizaki fails to explicitly disclose a pressure adjustment mechanism provided between the vacuum pump and the vacuum tank and configured to adjust suction pressure of the suction nozzles.
	Wetzig is in the analogous field of vacuum pumps (Wetzig [0001]). Wetzig teaches a pressure adjustment mechanism provided between a vacuum pump and another structure and configured to adjust suction pressure of an apparatus (Wetzig; [0020], the throttle D2 includes an orifice 20, which appears to be of a fixed diameter, [0026], see Fig. 3 at vacuum pump 16 and throttle D2, where throttle D2 helps to maintain intermediate pressure P2 constant irrespective of fluctuations of pressure P3 or suction capacity of the vacuum pump. See also the Claim Interpretation section of this instant Office Action, which states that the pressure adjustment mechanism has been interpreted to be a fixed throttle, a variable throttle, an electromagnetic valve, or a hole in communication with the outside, and equivalents thereof). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vacuum pump, the vacuum tank, and the suction nozzles in the automatic analyzer of Kakizaki by including a pressure adjustment mechanism provided between the vacuum pump and the vacuum tank and configured to adjust suction pressure of the suction nozzles as in Wetzig, as Wetzig teaches that such a pressure adjustment mechanism can be used to keep suction pressure constant irrespective of fluctuations of pressure or suction capacity of the vacuum pump (Wetzig; [0020], [0026], Fig. 3).
	
Regarding claim 2, modified Kakizaki discloses the automatic analyzer according to claim 1. Modified Kakizaki further discloses the vacuum pump and the vacuum tank (see Claim 1 above at Kakizaki teaching the vacuum pump and vacuum tank in [0026], Fig. 2).
	Modified Kakizaki fails to explicitly disclose that the vacuum pump is connected to the vacuum tank by a tube, and the pressure adjustment mechanism is a throttle provided in the tube.
	Wetzig further teaches a vacuum pump that is connected to a component by a tube, and a throttle provided in the tube. The tube has a first section and a second section having different cross-sectional areas, and the second section has a smaller cross-sectional area than that of the first section by providing the throttle as a fixed throttle (Wetzig; [0020], the throttle D2 includes an orifice 20, which appears to be of a fixed diameter, [0026], see Fig. 3 at vacuum pump 16 and throttle D2, which includes the orifice 20, i.e. the fixed throttle, inside a tube. The orifice has a smaller cross-sectional area than the rest of the tube, and the tube connects the vacuum pump 16 to the sensor 15. See also Fig. 4 at orifice 20 in throttle D2, which has a smaller cross-sectional area than the rest of the tube). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vacuum pump and the vacuum tank in the automatic analyzer of modified Kakizaki to include that the vacuum pump is connected to the vacuum tank by a tube, and the pressure adjustment mechanism is a throttle provided in the tube, the tube having a first section and second section having different cross-sectional areas, and the second section having a smaller cross-sectional area than that of the first section by providing the throttle as a fixed throttle as in Wetzig, as Wetzig teaches that a fixed throttle can be used to keep suction pressure constant irrespective of fluctuations of pressure or suction capacity of the vacuum pump (Wetzig; [0020], [0026], Figs. 3 and 4).

Regarding claim 3, modified Kakizaki discloses the automatic analyzer according to claim 2. Modified Kakizaki further discloses that the tube has a first section and a second section having different cross-sectional areas, and the second section has a smaller cross-sectional area than that of the first section by providing the throttle which is a fixed throttle (see Claim 2 above at Wetzig teaching a tube with two sections having different cross-sectional areas, the second section having a smaller cross-sectional area than the first section by providing a fixed throttle in [0020], [0026], Figs. 3 and 4).

Regarding claim 6, modified Kakizaki discloses the automatic analyzer according to claim 1. Modified Kakizaki further discloses that the automatic analyzer is installed at a predetermined altitude or higher, and the vacuum pump is capable of achieving a higher degree of vacuum compared to an automatic analyzer of the same type installed below the predetermined altitude (the automatic analyzer will intrinsically be installed at a predetermined altitude or higher. Further, as pressure decreases with altitude, a vacuum pump will intrinsically be capable of achieving a higher degree of vacuum compared to an automatic analyzer of the same type installed below the predetermined altitude).

Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki in view of Wetzig, as applied to claims 1-3 and 6 above, further in view of Okumura et al. (US Pat. No. 5,746,581; hereinafter Okumura; already of record on the IDS received 8/26/2019).

Regarding claim 4, modified Kakizaki discloses the automatic analyzer according to claim 2. Modified Kakizaki further discloses the throttle (see Claim 2 above at Wetzig teaching the throttle in [0020], [0026], Figs. 3 and 4). 
	Modified Kakizaki fails to explicitly disclose that the throttle is a variable throttle of which throttle diameter can be changed.
	However, Okumura is in the analogous field of vacuum systems (Okumura Col. 2 Lns. 3-10). Okumura teaches a variable throttle of which throttle diameter can be changed (Okumura; Col. 1 Lns. 39-54, the throttle valves must be capable of varying the pumping speed. In order to vary the pumping speed, the valve must be capable of opening and closing to varying degrees, i.e. the valve is a variable throttle, and the throttle diameter can change, Col. 3 Lns. 50-65, see Fig. 1 at throttle valve 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the throttle in the automatic analyzer of modified Kakizaki to be a variable throttle of which throttle diameter can be changed as in Okumura, as Okumura teaches that a variable throttle can be used to vary the pumping speed as desired (Okumura; Col. 1 Lns. 39-54, Col. 3 Lns. 50-65, Fig. 1).

Regarding claim 7, modified Kakizaki discloses the automatic analyzer according to claim 6. 
	Modified Kakizaki fails to explicitly disclose that a plurality of vacuum pumps are connected in series and the number of vacuum pumps is larger than that of vacuum pumps of the automatic analyzer of the same type installed below the predetermined altitude.
	Okumura teaches a plurality of vacuum pumps that are connected in series (Okumura Col. 2 Lns. 3-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the automatic analyzer of modified Kakizaki to include a plurality of vacuum pumps that are connected in series as in Okumura, as Okumura teaches that including a plurality of vacuum pumps connected in series will allow the pressure in the vacuum system to be controlled precisely over a wide range (Okumura; Col. 2 Lns. 3-10; Col. 5 Ln. 66-Col. 6 Ln. 16).
	In regards to the automatic analyzer having a number of vacuum pumps that is larger than that of vacuum pumps of the automatic analyzer of the same type installed below the predetermined altitude, this is a comparison to a theoretical automatic analyzer. As the automatic analyzer of modified Kakizaki has multiple vacuum pumps, it is apparent that the automatic analyzer of modified Kakizaki would be capable of having more vacuum pumps than an automatic analyzer of the same type installed below the predetermined altitude.

Regarding claim 8, modified Kakizaki discloses the automatic analyzer according to claim 7. Modified Kakizaki further discloses the plurality of vacuum pumps (see Claim 7 above at Okumura teaching the plurality of vacuum pumps in Col. 2 Lns. 3-10).
	Modified Kakizaki fails to explicitly disclose that the plurality of vacuum pumps are vacuum pumps of the same specification.
	In regards to the plurality of vacuum pumps being of the same specification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the plurality of vacuum pumps be of the same specification. The motivation would have been to ensure that the vacuum pumps are compatible with each other when operating in series, thereby ensuring that the vacuum pumps are functional during operation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki in view of Wetzig, as applied to claims 1-3 and 6 above, further in view of Takahashi et al. (Translation of JP Pub. No. H0972919; hereinafter Takahashi ‘919).

Regarding claim 5, modified Kakizaki discloses the automatic analyzer according to claim 1. Modified Kakizaki further discloses the suction nozzles (see Claim 1 above at Kakizaki teaching the suction nozzles in [0025], Fig. 2), the pressure adjustment mechanism (see Claim 1 above at Wetzig teaching the pressure adjustment mechanism in [0020], [0026], Fig. 3), and a controller (Kakizaki; [0024]).
	Modified Kakizaki fails to explicitly disclose: 
that the controller is configured to control opening and closing of an electromagnetic valve, wherein 
the pressure adjustment mechanism is the electromagnetic valve, and 
the controller adjusts the suction pressure of the suction nozzles by closing the electromagnetic valve from opening when the suction nozzles suction liquid.
	Takahashi ‘919 is in the analogous field of automatic analyzers (Takahashi ‘919 Pg. 1 2nd Para.). Takahashi ‘919 teaches controlling opening and closing of an electromagnetic valve, the electromagnetic valve being a pressure adjustment mechanism (Takahashi ‘919; Pg. 3 3rd-4th Paras., see Fig. 5 at solenoid valve 36 used to suck liquid into chamber 34 by vacuum force from vacuum pump 37), and adjusting the suction pressure of the suction nozzles by closing the electromagnetic valve from opening when the suction nozzles suction liquid (Takahashi ‘919; Pg. 3 3rd-4th Paras., see Fig. 5, the solenoid valve is opened and closed, which will intrinsically adjust the suction pressure of the suction nozzles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller, the pressure adjustment mechanism, and the suction nozzles in the automatic analyzer of modified Kakizaki so that the controller is configured to control opening and closing of an electromagnetic valve, the pressure adjustment mechanism is the electromagnetic valve, and the controller adjusts the suction pressure of the suction nozzles by closing the electromagnetic valve from opening when the suction nozzles suction liquid as in Takahashi ‘919, as Takahashi ‘919 teaches that electromagnetic valves can be controlled to suction liquid from a container as desired (Takahashi ‘919; Pg. 3 3rd-4th Paras., Fig. 5).

Claims 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki in view of Okumura.

Regarding claim 9, Kakizaki discloses an automatic analyzer ([0003]). The automatic analyzer comprises: 
	a vacuum pump ([0026], see Fig. 2 at vacuum pump 28).
	A vacuum tank connected to the vacuum pump ([0026], see Fig. 2 at vacuum tank 27 connected to vacuum pump 28).
	A vacuum bin connected to the vacuum tank ([0026], see Fig. 2 at wastewater tank 24 connected to vacuum tank 27).
	A unit that includes a plurality of suction nozzles configured to suction liquid from a plurality of reaction containers and that is connected to the vacuum bin ([0025], see Fig. 2 at nozzle transfer unit 21 having suction nozzles 21b, nozzle transfer unit being connected to wastewater tank 24). 
	Kakizaki fails to explicitly disclose a controller capable of changing rotation speed of the vacuum pump, wherein the controller is capable of changing the rotation speed according to a change in external atmospheric pressure.
	However, Okumura is in the analogous field of vacuum systems (Okumura Col. 2 Lns. 3-10). Okumura teaches a controller that is capable of changing rotation speed of a vacuum pump, the controller capable of changing rotation speed according to a change in external atmospheric pressure (Okumura Col. 2 Lns. 11-18, as the controller is capable of changing the rotation speed of the vacuum pump, it is capable of changing the rotation speed according to a change in external atmospheric pressure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vacuum pump in the automatic analyzer of Kakizaki by including a controller that is capable of changing rotation speed of a vacuum pump, the controller capable of changing rotation speed according to a change in external atmospheric pressure as in Okumura, as Okumura teaches that changing the rotation speed of a vacuum pump will allow for the pressure to be kept at a predetermined value (Okumura; Col. 2 Lns. 11-18, Col. 3 Ln. 50-Col. 4 Ln. 10).
	Note: “a controller capable of…” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). To recite more than a mere capability, the Examiner suggests reciting language related to the controller such as “programmed to…”, “configured to…”.

Regarding claim 12, Kakizaki discloses an automatic analyzer ([0003]). The automatic analyzer comprises: 
	a first vacuum pump ([0026], see Fig. 2 at vacuum pump 28). 
	A vacuum tank connected to the vacuum pump ([0026], see Fig. 2 at vacuum tank 27 connected to vacuum pump 28). 
	A vacuum bin connected to the vacuum tank ([0026], see Fig. 2 at wastewater tank 24 connected to vacuum tank 27). 
	A unit that includes a plurality of suction nozzles configured to suction liquid from a plurality of reaction containers and that is connected to the vacuum bin ([0025], see Fig. 2 at nozzle transfer unit 21 having suction nozzles 21b, nozzle transfer unit being connected to wastewater tank 24). 
	Kakizaki fails to explicitly disclose that a plurality of vacuum pumps including the first vacuum pump are connected in series.
	However, Okumura is in the analogous field of vacuum systems (Okumura Col. 2 Lns. 3-10). Okumura teaches a plurality of vacuum pumps that are connected in series (Okumura Col. 2 Lns. 3-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first vacuum pump in the automatic analyzer of Kakizaki by including a plurality of vacuum pumps including the first vacuum pump that are connected in series as in Okumura, as Okumura teaches that including a plurality of vacuum pumps connected in series will allow the pressure in the vacuum system to be controlled precisely over a wide range (Okumura; Col. 2 Lns. 3-10; Col. 5 Ln. 66-Col. 6 Ln. 16).

Regarding claim 13, modified Kakizaki discloses the automatic analyzer of claim 12. Modified Kakizaki further discloses that the automatic analyzer is installed at a predetermined altitude or higher altitude (the automatic analyzer will intrinsically be installed at a predetermined altitude or higher). 
	In regards to the number of the plurality of vacuum pumps in series connected being larger than that of vacuum pumps of an automatic analyzer of the same type installed below the predetermined altitude, this is a comparison to a theoretical automatic analyzer. As the automatic analyzer of modified Kakizaki has multiple vacuum pumps connected in series, it is apparent that the automatic analyzer of modified Kakizaki would be capable of having more vacuum pumps than an automatic analyzer of the same type installed below the predetermined altitude.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki in view of Okumura, as applied to claims 9, 12, and 13 above, further in view of Ozawa et al. (Translation of JP 59168336; hereinafter Ozawa).

Regarding claim 10, modified Kakizaki discloses the automatic analyzer according to claim 9. Modified Kakizaki further discloses the vacuum tank and the controller (see Claim 9 above at Kakizaki teaching the vacuum pump in [0026], Fig. 2, and Okumura teaching the controller in Col. 2 Lns. 11-18).
	Modified Kakizaki fails to explicitly disclose that:
a pressure sensor is provided in the vacuum tank, and 
the controller can change the rotation speed according to a pressure difference between the external atmospheric pressure and the pressure in the vacuum tank.
	Ozawa is in the analogous field of vacuum pressure systems (Ozawa Abstract). Ozawa teaches a pressure sensor that is provided in an apparatus (Ozawa Abstract, a pressure sensor 40, see Fig. 1 at pressure sensor 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vacuum tank in the automatic analyzer of modified Kakizaki so that a pressure sensor is provided in the vacuum tank as in Ozawa, as Ozawa teaches that a pressure sensor can be used to ensure that a specified pressure is uniformly supplied (Ozawa Abstract). 
	In regards to the controller changing the rotation speed according to a pressure difference between the external atmospheric pressure and the pressure in the vacuum tank, the automatic analyzer of modified Kakizaki is identical to the claimed automatic analyzer. As such, the controller of modified Kakizaki appears capable of changing the rotation speed according to a pressure difference between the external atmospheric pressure and the pressure in the vacuum tank.

Regarding claim 11, modified Kakizaki discloses the automatic analyzer according to claim 10. Modified Kakizaki discloses that the controller changes the rotation speed based on a pressure value measured by the pressure sensor (as the automatic analyzer of modified Kakizaki is identical to the claimed analyzer, the controller of modified Kakizaki appears capable of changing rotation speed based on a pressure value measured by the pressure sensor).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kakizaki in view of Wetzig, as applied to claims 1-3 and 6 above, further in view of Mori et al. (US Pub. No. 2015/0346231; hereinafter Mori; already of record on the IDS received 8/26/2019).

Regarding claim 14, modified Kakizaki discloses the automatic analyzer according to claim 1. Modified Kakizaki further discloses the vacuum tank (see Claim 1 above at Kakizaki teaching the vacuum tank in [0026], Fig. 2).
	Modified Kakizaki fails to explicitly disclose a washing tank connected to the vacuum tank and configured to suction washing liquid adhering to a probe by vacuum pressure of the vacuum tank.
	Mori is in the analogous field of automatic analyzers (Mori [0001]). Mori teaches a washing tank connected to a vacuum tank and configured to suction washing liquid adhering to a probe by vacuum pressure of the vacuum tank (Mori; [0048]-[0049], [0069], see Fig. 7 at vacuum nozzles 211-213 connected to vacuum tank 241, and Fig. 4 at vacuum nozzles 212 and 213 in washing portion 205 of the washing tank used to suction washing water off the reagent probe 7a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vacuum tank in the automatic analyzer of modified Kakizaki by including a washing tank connected to the vacuum tank and configured to suction washing liquid adhering to a probe by vacuum pressure of the vacuum tank as in Mori, as Mori teaches that connecting a washing tank to a vacuum tank to suction washing liquid adhering to a probe will reduce reagent dilution in subsequent suctioning operations (Mori; [0048]-[0049], [0069], Figs. 4 and 7, [0004]).

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi (Translation of JP Pub. No. S62178787; hereinafter Takahashi ‘787) teaches changing the rotation speed of a vacuum pump based on altitude (Pg. 4 1st Para., the number of rotations can be decided, and the vacuum pressure can be controlled, even in areas where the altitude differs, Pg. 2 1st Para., the performance of a vacuum pump changes with altitude).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798